I N   T H E      C O U R T O F A P P E A L S
                                                            A T K N O X V I L L E
                                                                                                         FILED
                                                                                                            June 25, 1998

                                                                                                        Cecil Crowson, Jr.
                                                                                                         Appellate C ourt Clerk
B O N N I E     R O A C H ,                                       )            K N O X   C H A N C E R Y
                                                                  )            C . A .   N O . 0 3 A 0 1 - 9 7 1 1 - C H - 0 0 5 1 7
                                                                  )
                    P l a i n t i f f - A p p e l l a n t         )
                                                                  )
v s .                                                             )
                                                                  )            H O N . F R E D E R I C K     D .   M c D O N A L D
                                                                  )            C H A N C E L L O R
                                                                  )
J A M E S V . R E N F R O           a n d                         )
T T I , I N C . ,                                                 )
                                                                  )
                      D e f e n d a n t - A p p e l l e e         )


  a n d


T T I ,     I n c . ,                                             )
                                                                  )
                        P l a i n t i f f                         )
                                                                  )
                                                                  )
v s .                                                             )
                                                                  )
                                                                  )
                                                                  )
D O Y L E     M A R T I N ,                                       )      A F F I R M E D I N P A R T A N D           R E M A N D E D
                                                                  )      W I T H I N S T R U C T I O N S
                        D e f e n d a n t                         )


L E W I S     A .     C O M B S ,   J R . ,   K n o x v i l l e ,      f o r     A p p e l l a n t .


D U D L E Y W .           T A Y L O R , T h e T a y l o r             L a w      F i r m ,    a n d    J I M M Y    K Y L E    D A V I S ,
K n o x v i l l e ,       f o r A p p e l l e e .
                                                                                      O      P       I      N       I      O      N


                                                                                                                                                                                    M c M u r r a y ,                 J .



             T h e s e       c o n s o l i d a t e d                      c a s e s                i n v o l v e s a d i s p u t e                                 o v e r         t h e         r i g h t s          t o

p o s s e s s i o n          a n d      o w n e r s h i p                   o f            c e r t a i n                 r e a l         e s t a t e             p a r c e l s         i n         K n o x          a n d

L o u d o n      C o u n t i e s               a n d            f o r       d a m a g e s                       c l a i m e d              t o       h a v e          b e e n         s u f f e r e d                 b y

t h e   w r o n g f u l              c u t t i n g                o f      t i m b e r .                         T h e          p l a i n t i f f ,                 B o n n i e            R o a c h ,              a n d

d e f e n d a n t ,              J a m e s           V .           R e n f r o ,                    l i v e d                  t o g e t h e r              f o r          o v e r           a          d e c a d e ,

d u r i n g          w h i c h        t i m e              R e n f r o                    w a s           l e g a l l y                  m a r r i e d              t o       s o m e o n e                     e l s e .

S e v e r a l          p a r c e l s           o f              l a n d         w e r e                  a c q u i r e d                 d u r i n g              t h e       c o u r s e                 o f       t h e

p a r t i e s '          c o h a b i t a t i o n .                         A l l             b u t          o n e          o f          t h e      p a r c e l s             w e r e             t i t l e d          i n

t h e       n a m e        o f        T T I ,              I n c . ,              a          c o m p a n y                     o w n e d           b y           R e n f r o .                    I n           1 9 9 5 ,

a p p r o x i m a t e l y             s i x t e e n                 y e a r s               a f t e r             t h e          p a r t i e s             c e a s e d          c o h a b i t a t i o n ,

d u r i n g      w h i c h         t i m e        R o a c h               h a d            l i v e d            o n       a n d          m a i n t a i n e d               t h e       p r o p e r t y                i n

q u e s t i o n ,         s h e       f i l e d             a      c o m p l a i n t                       f o r          d e c l a r a t o r y                    j u d g m e n t               s e e k i n g          a

d e c l a r a t i o n             t h a t            s h e          o w n e d                    t h e          p r o p e r t y .                        T h e       t r i a l             c o u r t              h e l d

t h a t :       ( 1 )       R o a c h           h a d             n o       i n t e r e s t                        i n          t h e           p a r c e l s             t i t l e d             i n           T T I ' s

n a m e ,      a n d      ( 2 )       t h a t          s h e            a n d             R e n f r o             o w n e d ,              a s      t e n a n t s            i n       c o m m o n ,                t h e

p a r c e l      t i t l e d          i n      b o t h             t h e i r               n a m e s .                   R o a c h          a p p e a l s            t h e         f i r s t             p a r t      o f

t h e   j u d g m e n t ,              a n d         R e n f r o                a p p e a l s                    t h e          s e c o n d .                W e      a f f i r m                t h e          t r i a l

c o u r t ' s          j u d g m e n t .



             T h e      r e c o r d          r e v e a l s                t h e            f o l l o w i n g                    f a c t s .               R e n f r o         w a s         m a r r i e d             t o

P e a r l      L e o      R e n f r o          i n         1 9 3 8 .                  T h i s            m a r r i a g e                 l a s t e d             u n t i l      t h e i r               d i v o r c e


                                                                                                            2
o n     A p r i l              1 6 ,       1 9 8 4 .               R e n f r o             a n d      R o a c h          m e t       d u r i n g             t h e          e a r l y                 1 9 6 0 s ,

a n d      b e g a n             l i v i n g             t o g e t h e r             i n       1 9 6 4         o r       1 9 6 5 .                R o a c h             t e s t i f i e d                 t h a t

s h e      k n e w             t h e n       t h a t         R e n f r o             w a s         m a r r i e d           t o       P e a r l             R e n f r o .                        O n       J u l y

1 2 ,       1 9 6 5 ,             R e n f r o            a c q u i r e d              a       t w e l v e            a c r e         p a r c e l            b y           w a r r a n t y                 d e e d

f r o m         W i l l i a m              A .         W i s e ,         J r .       ( t h e          " W i s e          p a r c e l " ) .                   I t          i s          u n d i s p u t e d

t h a t             R e n f r o          p a i d         f o r       t h e          W i s e          p a r c e l .                T h e          d e e d       w a s             r e c o r d e d                o n

J u l y         1 3 ,          1 9 6 5 ,         a n d       s u b s e q u e n t l y                   t i t l e          w a s       t r a n s f e r r e d                      f r o m              R e n f r o

t o     T T I          i n       1 9 6 6 .



                A       r e s i d e n c e                w a s       c o n s t r u c t e d                    o n       t h e       W i s e           p a r c e l                a t       R e n f r o ' s

e x p e n s e .                  C o n s t r u c t i o n                   w a s          c o m p l e t e d              i n       N o v e m b e r                o f       1 9 6 7 .                   R o a c h

a n d      R e n f r o             l i v e d            t o g e t h e r             i n       t h i s         h o u s e           u n t i l         e a r l y             1 9 7 9 .



                O n      A p r i l          2 2 ,         1 9 6 7 ,         T T I          a c q u i r e d             t i t l e ,         b y       w a r r a n t y                   d e e d ,          t o     a

s e v e n            a c r e      p a r c e l            ( t h e         " f i r s t M c A n a l l y                     p a r c e l " )             f r o m            R u t h          M c A n a l l y .

I t       i s          u n d i s p u t e d                t h a t          e i t h e r               R e n f r o           o r       T T I          p a i d              f o r          t h e           f i r s t

M c A n a l l y                p a r c e l ,             w h i c h         w a s          l o c a t e d             a c r o s s           t h e       r o a d             f r o m          t h e          W i s e

p a r c e l .                   T h e       d e e d          t o         t h e       f i r s t              M c A n a l l y           p a r c e l             w a s              r e c o r d e d                o n

A p r i l            2 5 ,       1 9 6 7 .



                O n          D e c e m b e r             1 5 ,       1 9 7 3 ,             T T I       a c q u i r e d              b y       w a r r a n t y                    d e e d          a       3 7 . 3

a c r e         p a r c e l             a d j a c e n t            t o      t h e          W i s e         p a r c e l          ( t h e       " H a r v e y               p a r c e l " )                 f r o m

C l a r a            H a r v e y .               A s      w i t h        t h e       f i r s t             M c A n a l l y          p a r c e l ,             e i t h e r                R e n f r o            o r

T T I       p a i d             f o r        t h e          a c q u i s i t i o n                    o f       t h e           H a r v e y          p a r c e l .                       T i t l e           w a s



                                                                                                       3
p l a c e d           i n       T T I ' s              n a m e              a n d          t h e          d e e d             w a s       r e c o r d e d               o n          D e c e m b e r                 1 9 ,

1 9 7 3 .



              O n      O c t o b e r                 2 2 ,         1 9 6 9 ,              t h e         p a r t i e s            e n t e r e d             i n t o       t h e          t r a n s a c t i o n

a b o u t           w h i c h          t h e r e             i s           s u b s t a n t i a l                      f a c t u a l          c o n t r o v e r s y .                            A      3 5         a c r e

p a r c e l            ( t h e           " s e c o n d                      M c A n a l l y                 p a r c e l " ) ,                     a d j a c e n t               t o            t h e           f i r s t

M c A n a l l y               p a r c e l ,                  w a s          a c q u i r e d                     f r o m          R u t h           a n d        E l m e r              M c A n a l l y                 b y

w a r r a n t y              d e e d .               R e n f r o               t e s t i f i e d                    t h a t        h e      w a s          u n a b l e           t o         a t t e n d             t h e

c l o s i n g               b e c a u s e              o f           b u s i n e s s                    e n g a g e m e n t s ,                     a n d        s o           h e           g a v e           R o a c h

$ 2 5 , 0 0 0 . 0 0                  ( t h e          p u r c h a s e                  p r i c e )               a n d         s h e       h a n d l e d               t h e          t r a n s a c t i o n .

R o a c h         t e s t i f i e d                  t h a t           s h e        p a i d             t h e         $ 2 5 , 0 0 0 . 0 0              o u t      o f          h e r          o w n          f u n d s ,

a n d      t h a t           R e n f r o             w a s          t o        p a y         h e r         b a c k            h a l f       t h e          p u r c h a s e              p r i c e .



              O n           t h e        w a r r a n t y                     d e e d              t o           t h e          s e c o n d            M c A n a l l y                  p a r c e l ,                 t h e

g r a n t e e s              a r e       l i s t e d                 a s       " B o n n i e               R o a c h             R e n f r o          a n d       h u s b a n d ,                     J a m e s        V .

R e n f r o . "                     R e n f r o              t e s t i f i e d                    t h a t             h i s        u n d e r s t a n d i n g                         w a s           t h a t         t h e

p r o p e r t y             w o u l d          b e       t i t l e d                i n      T T I ' s              n a m e .            R e n f r o           s t a t e d             t h a t          w h e n        h e

a s k e d         R o a c h           w h e t h e r                t h e       d e e d            h a d         b e e n         r e c o r d e d ,              s h e         t o l d           h i m         i t     h a d

b e e n      l o s t .               T h e      d e e d              t o       t h e         s e c o n d              M c A n a l l y             p a r c e l           w a s          n o t          r e c o r d e d

u n t i l           A u g u s t              2 6 ,           1 9 9 6 ,              a f t e r             t h i s             l i t i g a t i o n               c o m m e n c e d .                            R o a c h

t e s t i f i e d              t h a t         s h e          k e p t          t h e         d e e d            i n      h e r        s a f e        d e p o s i t             b o x          d u r i n g            t h e

p e r i o d           b e t w e e n             t h e          t r a n s f e r                    a n d         t h e         t i m e       i t       w a s       r e c o r d e d .



              A s       n o t e d            e a r l i e r ,                 t h e          p a r t i e s               l i v e d          t o g e t h e r             i n       t h e              r e s i d e n c e

o n       t h e        W i s e          p a r c e l                  f r o m           t h e            m i d - 1 9 6 0 s                u n t i l            1 9 7 9 .                 T h e           p a r t i e s

                                                                                                                4
s t i p u l a t e d t h a t " [ t ] h e r e l a t i o n s h i p b e t w e e n R o a c h a n d R e n f r o b e c a m e

i n c r e a s i n g l y                     v o l a t i l e .                     T h i s          v o l a t i l i t y                   i n c l u d e d                   t h e          s h o o t i n g            o f

R e n f r o           b y        R o a c h ,                    a n d          a l t h o u g h                 m e d i c a l              a t t e n t i o n                      w a s        r e q u i r e d ,

R e n f r o          w a s       n o t             s e r i o u s l y                    i n j u r e d . "                     R e n f r o              s u b s e q u e n t l y                     l e f t         t h e

r e s i d e n c e              o n           t h e         W i s e             p a r c e l             i n         e a r l y           1 9 7 9 ,           t a k i n g                 n o t h i n g           w i t h

h i m .        H e          t e s t i f i e d                     t h a t         h e         l e f t         b e c a u s e             h e       f e a r e d              f o r          h i s      s a f e t y .

H e     n e v e r           r e t u r n e d                t o      t h e         r e s i d e n c e                  a n d      h a s          h a d      m i n i m a l                 c o n t a c t          w i t h

R o a c h      s i n c e              h e         l e f t .



             R o a c h               t e s t i f i e d                    t h a t             a f t e r             t h e       p a r t i e s                  s e p a r a t e d ,                   s h e         a n d

R e n f r o          o r a l l y                  a g r e e d                 t h a t          s h e          c o u l d              h a v e           t h e         W i s e ,             H a r v e y             a n d

M c A n a l l y             p a r c e l s ,                 a s         l o n g         a s      s h e         w o u l d             a g r e e          n o t        t o         t r y      t o      a c q u i r e

a n y     i n t e r e s t                   i n         h i s       b u s i n e s s e s .                          S h e       a s s e r t s             h e r          r e l i a n c e              o n       t h i s

a l l e g e d              o r a l             a g r e e m e n t                    i n         s u p p o r t                 o f        h e r           i n s i s t e n c e                      t h a t          s h e

r i g h t f u l l y              o w n s                 t h e          p r o p e r t i e s                  i n           q u e s t i o n .                    R e n f r o               d e n i e s          e v e r

m a k i n g          a n       a g r e e m e n t                    o f         a n y         k i n d .               W h e n          a s k e d           w h y           h e          c o n t i n u e d            t o

l e t     R o a c h           l i v e             i n      t h e          W i s e         r e s i d e n c e ,                  h e       r e s p o n d e d ,                     " I      d i d n ' t          n e e d

t h e     h o u s e           f o r          a n y t h i n g .                    J u s t         l e f t            i t      t h a t          w a y      f o r         t h e           t i m e      b e i n g . "



             R o a c h          c o n t i n u e d                       t o      l i v e         i n         t h e         r e s i d e n c e              f o l l o w i n g                  t h e         e n d     o f

t h e       r e l a t i o n s h i p .                              S h e          a l s o         m a i n t a i n e d                    g e n e r a l                 c o n t r o l               o v e r         t h e

H a r v e y          a n d           M c A n a l l y                    p a r c e l s .                  R o a c h             p r o v i d e d                 f o r          t h e         u p k e e p            a n d

m a i n t e n a n c e                 o f         t h e         W i s e         r e s i d e n c e ,                  b u t          n e v e r          p a i d         a n y           r e n t .        R e n f r o

p a i d      t h e          p r o p e r t y                 t a x e s            a n d         i n s u r a n c e               e x p e n s e s                 o n      t h e           W i s e      p a r c e l ,

t h e     H a r v e y           p a r c e l                 a n d         t h e         f i r s t            M c A n a l l y             p a r c e l .                  O n        o n e      o c c a s i o n ,

                                                                                                              5
R o a c h          c a l l e d             h i m       a n d       a s k e d          h i m           t o               p u t           a       n e w              r o o f          o n       t h e        W i s e

r e s i d e n c e .                  R e n f r o          c o m p l i e d             w i t h             t h i s                r e q u e s t .                       R o a c h             t e s t i f i e d

t h a t       s h e         p a i d          t h e       p r o p e r t y             t a x e s              a n d               i n s u r a n c e                     e x p e n s e s              o n       t h e

s e c o n d         M c A n a l l y                p a r c e l .



             T h e         r e l a t i o n s h i p                 c o n t i n u e d                i n           t h i s               f a s h i o n                u n t i l             1 9 9 4 ,       w h e n

R e n f r o         d i s c o v e r e d               t h a t      R o a c h         h a d        c o n t r a c t e d                          t o      h a v e         t i m b e r             c u t      f r o m

t h e       H a r v e y            p a r c e l .                 R o a c h          c o n t r a c t e d                          w i t h              D o y l e              M a r t i n           t o       c u t

c e r t a i n         h a r d w o o d                t r e e s      a n d      a       s t a n d             o f           p i n e             t r e e s ,             a n d          t h e y          a g r e e d

t o     s p l i t         t h e       p r o f i t s            f r o m      t h e       s a l e             o f          t h e              h a r d w o o d             t i m b e r .                  M a r t i n

a g r e e d         t o     p a y          h e r      $ 8 . 0 0      p e r         c o r d         o f        t h e              p i n e             w o o d .               M a r t i n          c u t      t h e

p i n e      s t a n d            a n d       b e t w e e n         5 0      a n d          6 0       h a r d w o o d                        t r e e s .



             W h e n        R e n f r o             d i s c o v e r e d             t h e         l o g g i n g ,                  h e          t o l d            M a r t i n             " t h a t ' s       m y

t i m b e r          y o u ' r e            c u t t i n g . "                M a r t i n              d i d              n o t              t h e r e a f t e r                    c u t       a n y       m o r e

t i m b e r .             S h o r t l y            t h e r e a f t e r , R e n f r o f i l e d                                      a         d e t a i n e r                a c t i o n         a g a i n s t

R o a c h      i n        t h e       K n o x          C o u n t y         G e n e r a l              S e s s i o n s                        C o u r t .               R o a c h             f i l e d       h e r

c o m p l a i n t            f o r         d e c l a r a t o r y             j u d g m e n t                 i n           K n o x             C o u n t y             C h a n c e r y                 C o u r t ,

a n d       t h e         t w o           a c t i o n s          w e r e       c o n s o l i d a t e d .                                       D e f e n d a n t                    T T I        f i l e d       a

c o u n t e r - c o m p l a i n t                      f o r      e j e c t m e n t               a g a i n s t                   R o a c h .



             A t          t r i a l ,              R o a c h       a r g u e d              t h a t               t h e            d o c t r i n e s                         o f          l a c h e s        a n d

e q u i t a b l e             e s t o p p e l                  o p e r a t e d              t o           p r e c l u d e                        T T I              a n d           R e n f r o            f r o m

a s s e r t i n g           o w n e r s h i p              o f     t h e       p r o p e r t y                    a t       i s s u e .                  I n         t h e         a l t e r n a t i v e ,

s h e       a s s e r t e d               t h a t        t h e       c o u r t          s h o u l d                     f i n d              t h a t           a       c o n s t r u c t i v e                 o r

                                                                                                  6
r e s u l t i n g              t r u s t            f o r        h e r       b e n e f i t             h a d             a r i s e n            i n       t h e       p r o p e r t y .                         R o a c h

a l s o     a r g u e d                 t h a t         t h e           a p p l i c a b l e             s t a t u t e                   o f       l i m i t a t i o n s                 b a r r e d                 T T I

f r o m     i n i t i a t i n g                     i t s         e j e c t m e n t              a c t i o n .



            R e n f r o                 a n d       T T I        a r g u e d          t h a t          R o a c h               h a d      n o         i n t e r e s t           i n         a n y          o f      t h e

p a r c e l s ,              a n d         t h a t            t i t l e       t o      t h e          s e c o n d                M c A n a l l y                 p a r c e l          i n         t h e           n a m e

o f   " B o n n i e                 R o a c h           R e n f r o           a n d          h u s b a n d ,                   J a m e s          V .       R e n f r o "             w a s          f r a u d u -

l e n t l y           o b t a i n e d                   b y        R o a c h .                 I n       t h e                 a l t e r n a t i v e ,                     R e n f r o              a n d           T T I

a r g u e d       t h a t               t h e      c o u r t            s h o u l d          f i n d         a       c o n s t r u c t i v e                      t r u s t          a r o s e             i n      t h e

s e c o n d       M c A n a l l y                   p a r c e l             f o r      T T I ' s                 b e n e f i t .



            A f t e r               a      b e n c h            t r i a l ,          t h e       t r i a l                c o u r t             f o u n d          t h a t       t h e            e v i d e n c e

" f a l l s           f a r               s h o r t "               o f           e s t a b l i s h i n g                         R o a c h ' s                  l a c h e s ,                e q u i t a b l e

e s t o p p e l              a n d         c o n s t r u c t i v e                   t r u s t           c l a i m s .                     T h e          c o u r t         f o u n d             t h a t           T T I

o w n e d      t h e           W i s e ,            H a r v e y            a n d      f i r s t              M c A n a l l y                   p a r c e l s .               T h e          c o u r t             h e l d

t h a t       t h e          t e n - y e a r                  s t a t u t e           o f       l i m i t a t i o n s                          a p p l i c a b l e               t o          e j e c t m e n t

a c t i o n s           h a d             n o t         r u n ,           a n d       t h e r e f o r e                        d i d          n o t       b a r        T T I ' s              e j e c t m e n t

a c t i o n .                   T h e              c o u r t              g r a n t e d               T T I ' s                 c o u n t e r c l a i m                      f o r            e j e c t m e n t

r e g a r d i n g              t h e            W i s e ,        H a r v e y          a n d          f i r s t             M c A n a l l y                p a r c e l s .                   T h e          c o u r t ,

n o t i n g           t h a t              t i t l e              t o        t h e           s e c o n d                 M c A n a l l y                  p a r c e l           w a s               i n           b o t h

p a r t i e s '              n a m e s ,            a n d         f i n d i n g              t h a t             R e n f r o ' s                p r o o f          d i d      n o t           e s t a b l i s h

f r a u d       o n          R o a c h ' s              p a r t ,           h e l d          t h a t             t h e         p a r t i e s              o w n e d         t h a t           p a r c e l             a s

t e n a n t s          i n          c o m m o n .                T h e      c o u r t          h e l d             t h a t         T T I         w a s          e n t i t l e d             t o       t h e         s u m

o f       $ 4 , 2 0 1 . 7 8                     f o r          t h e         t i m b e r              c u t              o n           t h e           H a r v e y           p a r c e l ,                      w h i c h

a m o u n t e d               t o          R o a c h ' s                h a l f        o f           t h e           p r o f i t s                    f r o m       t h e        s a l e                  o f       t h e

                                                                                                        7
h a r d w o o d           t i m b e r ,                 a n d       w h i c h          M a r t i n        h a d      d e p o s i t e d        w i t h           t h e     c o u r t

p e n d i n g     i t s            f i n a l             d e c i s i o n .



          B o t h          p a r t i e s                a p p e a l          t h e      t r i a l      c o u r t ' s        j u d g m e n t .           R o a c h       r a i s e s

t h e   f o l l o w i n g                  i s s u e s            f o r      o u r       r e v i e w :


          1 .              D i d t h e c o u r t e r r i n r e f u s i n g t o i n v o k e t h e d o c t r i n e s                                                              o f
                           l a c h e s a n d e q u i t a b l e e s t o p p e l o n R o a c h ' s b e h a l f ?

          2 .              D i d t h e c o u r t e r r i n r e f u s i n g t o e s t a b l i s h                                                 a      c o n s t r u c t i v e
                           o r r e s u l t i n g t r u s t f o r R o a c h ' s b e n e f i t ?

          3 .              D   i   d t h       e   c o u r t e r r i n n o t b a r r i n g T T I ' s e j e c t m e n t a c t i o n
                           w   h   e n i           tw a s i n i t i a t e d m o r e t h a n t e n y e a r s a f t e r R o a c h
                           c   h   a l l e     n g e d R e n f r o ' s r i g h t t o i m m e d i a t e p o s s e s s i o n o f t h e
                           p   r   o p e r     t i e s ?


 R e n f r o      a n d            T T I      r a i s e             t h e s e         a d d i t i o n a l         i s s u e s      o n    a p p e a l :


          4 .              A r e a l l o f                            R o a c h ' s c l a i m s b a r r e d b y t h e                                         s t a t u t e     o f
                           l i m i t a t i o n s                    a n d / o r t h e s t a t u t e o f f r a u d s ?

          5 .              D i d     t h e    c o u r t  e r r                               i n  d e t e r m i n i n g t h a t  R o a c h     h a s                              a
                           b e n e f i c i a l i n t e r e s t                             i n t h e s e c o n d M c A n a l l y p a r c e l ?

          6 .              I   s R e          n f r o e n t i t                l e d t o t h e r e m e d y o f e j e c t m e n t i n t h e
                           a   l t e r       n a t i v e t h a t                  t h i s c o u r t u p h o l d s t h e f i n d i n g t h a t t h e
                           s   e c o n       d M c A n a l l y                   p a r c e l i s h e l d b y R o a c h a n d R e n f r o a s
                           t   e n a n       t s i n c o m m o                  n ?

          7 .              A r e R e n f r o                       a n d T T I e n t i t l e d t o d a m a g e s f o r t h e t i m b e r
                           c u t t i n g i n                      e x c e s s o f t h e $ 4 , 2 0 1 . 7 8 a w a r d e d b y t h e t r i a l
                           c o u r t ?


            W e       f i r s t               a d d r e s s                R o a c h ' s            c l a i m s       o f       l a c h e s          a n d       e q u i t a b l e

 e s t o p p e l .                  R o a c h                r e l i e s       o n      t h e       s a m e       f a c t s      a l l e g e d          t o      e s t a b l i s h

 e i t h e r        o r            b o t h             o f       t h e s e           e q u i t a b l e        d o c t r i n e s ,         w h i c h             a r e     q u i t e

 s i m i l a r       i n           n a t u r e .                  S e e      E l v i s      P r e s l e y          I n t ' l .      M e m o r i a l            F o u n d a t i o n

                                                                                                8
v .     C r o w e l l ,                   7 3 3      S . W . 2 d          8 9 ,          1 0 1      ( T e n n .             A p p .         1 9 8 7 )          ( " T h e        d e f e n s e              o f

l a c h e s              i s      b a s e d          u p o n          t h e       d o c t r i n e              o f         e q u i t a b l e                e s t o p p e l . " ) .



               A s             n o t e d          a b o v e ,          R o a c h            a s s e r t s                t h a t          t h e           p a r t i e s        r e a c h e d               a n

o r a l             a g r e e m e n t                 w h e r e b y               R e n f r o                a g r e e d             t o          g i v e         h e r           t i t l e              a n d

o w n e r s h i p                 o f      t h e      W i s e ,          H a r v e y             a n d       M c A n a l l y               p a r c e l s          i n     e x c h a n g e                f o r

h e r      a g r e e m e n t                       n o t        t o       t r y            t o       g a i n              a n       i n t e r e s t               i n      a n y                   o f   h i s

b u s i n e s s                  e n d e a v o r s .                     E n f o r c e m e n t                     o f          t h i s       a l l e g e d              a g r e e m e n t                 i s
                                                                                                                                      1
p r o b a b l y                 b a r r e d          b y      t h e       s t a t u t e              o f       f r a u d s .                  H o w e v e r ,             " [ e ] q u i t a b l e

e s t o p p e l                 i s       a n       e x c e p t i o n              t o       t h e           S t a t u t e            o f         F r a u d s . "              B e a z l e y               v .

T u r g e o n ,                  7 7 2          S . W . 2 d       5 3 ,           5 8       ( T e n n .              A p p .         1 9 8 8 ) .                T h e      e l e m e n t s                 o f

e q u i t a b l e                 e s t o p p e l             w e r e         s e t       f o r t h          i n         R o b i n s o n            v .      T e n n e s s e e                F a r m e r s

M u t .     I n s .               C o . ,          8 5 7      S . W . 2 d             5 5 9 ,       5 6 3          ( T e n n .            A p p .          1 9 9 3 ) ,      a s           f o l l o w s :


               T    h    e       e s s e n t i a l    e l e m e n t s   o f   a n    e q u i t a b l e   e s t o p p                                                           e l            a     s
               r    e    l a t e d t o t h e p a r t y e s t o p p e d a r e s a i d t o b e ( 1 ) C                                                                        o n      d    u   c     t
               w    h    i c h a m o u n t s t o a f a l s e r e p r e s e n t a t i o n o r c o n c e                                                                      a l      m    e   n     t
               o    f       m a t e r i a l f a c t s , o r , a t l e a s t , w h i c h i s c a l c u l a                                                                    t e      d       t     o
               c    o    n v e y t h e i m p r e s s i o n t h a t t h e f a c t s a r e o t h e r w i s e                                                                       t   h    a   n     ,
               a    n    d i n c o n s i s t e n t w i t h , t h o s e w h i c h t h e p a r t y                                                                            s u      b    s   e     -
               q    u    e n t l y a t t e m p t s t o a s s e r t ;           ( 2 ) I n t e n t i o n , o r a t                                                                 l   e    a   s     t
               e    x    p e c t a t i o n t h a t s u c h c o n d u c t s h a l l b e a c t e d u p o n                                                                      b y         t   h     e
               o    t    h e r p a r t y ;         ( 3 ) K n o w l e d g e , a c t u a l o r c o n s t r u c t                                                              i v      e        o     f
               t    h    e r e a l f a c t s .              A s r e l a t e d t o t h e p a r t y c l a i m i                                                               n g           t    h    e
               e    s    t o p p e l t h e y a r e ( 1 ) L a c k o f k n o w l e d g e a n d o f t h e                                                                           m   e    a    n    s
               o    f        k n o w l e d g e o f t h e t r u t h a s t o t h e f a c t s i n q u e                                                                         s t     i    o    n    ;
               (    2    ) R e l i a n c e u p o n t h e c o n d u c t o f t h e p a r t y e s t                                                                             o p     p    e    d    ;
               a    n    d ( 3 ) A c t i o n b a s e d t h e r e o n o f s u c h a c h a r a c t e r                                                                             a   s         t    o
               c    h    a n g e h i s p o s i t i o n p r e j u d i c i a l l y , 1 9 A m . J u r . E s                                                                     t o     p    p    e    l
                S    e    c . 4 2 , p p . 6 4 2 - 6 4 3 .


I d .


           1
               T . C . A .            §    2 9 - 2 - 1 0 1 ( 4 ) .

                                                                                                         9
             U n d e r              t h e        f a c t s        o f           t h i s            c a s e ,                w e           f i n d        t h a t             a          p e r s o n           i n

R o a c h ' s          p o s i t i o n              c o u l d           n o t          h a v e         r e a s o n a b l y                         r e a c h e d         a           c o n c l u s i o n

o t h e r       t h a n             t h a t       R e n f r o          w a s         a l l o w i n g               h e r              t o      s t a y          o n      t h e              p r o p e r t y

a n d      l i v e      i n         t h e      W i s e       r e s i d e n c e                 w i t h o u t                r e n t ,          b u t       t h a t               o w n e r s h i p            o f

t h e      W i s e ,          H a r v e y          a n d       f i r s t             M c A n a l l y              p a r c e l s                    r e m a i n e d                w i t h          R e n f r o

a n d      T T I .            I n       o t h e r          w o r d s ,          t h e          e v i d e n c e                     p r e p o n d e r a t e s                      i n       f a v o r         o f

a       f i n d i n g           t h a t           R o a c h           k n e w           s h e          w a s           a           t e n a n t           a t          w i l l              o n       t h e s e

p a r c e l s .                     T h e       e x i s t e n c e                o f           t h e           a l l e g e d                  o r a l            a g r e e m e n t                    i s       a

c o n t r o v e r t e d                q u e s t i o n          o f         f a c t ,          h e a v i l y d e p e n d e n t o n d e t e r m i n a t i o n s

o f      c r e d i b i l i t y ,                 w h i c h       i s         t h e         p r o v i n c e                   o f      t h e          t r i a l         c o u r t .



             I t       i s           u n d i s p u t e d               t h a t             R o a c h             k n e w              t h a t           R e n f r o                 a n d / o r             T T I

p r o v i d e d           t h e             e n t i r e t y           o f       t h e            p u r c h a s e                   p r i c e           f o r       t h e s e                p a r c e l s .

R o a c h      k n e w          t h a t         R e n f r o       w a s         p a y i n g             t h e          p r o p e r t y                t a x e s         a n d             i n s u r a n c e

e x p e n s e s           d u r i n g              t h e       t i m e           s h e            l i v e d                 i n       t h e           W i s e          r e s i d e n c e                    a n d

m a i n t a i n e d             t h e          o t h e r       p r o p e r t i e s ,                    a n d              s h e          r e q u e s t e d            t h a t              h e      p u t      a

n e w       r o o f       o n          t h e       r e s i d e n c e ,                 w h i c h           h e             d i d .             F i n a l l y ,                    s h e          m a d e      n o

a t t e m p t          t o           h a v e       t i t l e           t r a n s f e r r e d                     t o              h e r       n a m e ,           e v e n                a f t e r          t h e

a l l e g e d         a g r e e m e n t ,                 a l t h o u g h              s h e       w a s         a w a r e                t h a t       t h e         w a r r a n t y                d e e d s

t o      t h e s e      p a r c e l s             l i s t e d          T T I         a s       t h e       o w n e r .                     H e r      a c t i o n s                w e r e         w h o l l y

i n c o n s i s t e n t                 w i t h      a       p o s i t i o n               o r      u n d e r s t a n d i n g                          t h a t         s h e              o w n e d         t h e

p r o p e r t i e s             o u t r i g h t .               U n d e r              t h e s e         f a c t s ,                 w e       a g r e e         w i t h                a n d      a f f i r m

t h e      t r i a l          c o u r t ' s              h o l d i n g          t h a t           l a c h e s                a n d          e q u i t a b l e                e s t o p p e l                a r e

i n a p p l i c a b l e                 t o      t h i s       c a s e .



                                                                                                 10
          W e             n o w             t u r n     t o    R o a c h ' s          r e s u l t i n g          a n d     c o n s t r u c t i v e                        t r u s t

t h e o r i e s .                        T e n n e s s e e    c o u r t s         h a v e     s t a t e d       t h e     f o l l o w i n g                   r e g a r d i n g

t h e   d o c t r i n e                     o f   r e s u l t i n g    t r u s t :


          "   R   e   s u l t i n g t r u s t s a r e t h o s e w h i c h a r i s e w h e r e t h e l e                                                         g a l
          e   s   t   a t e i s d i s p o s e d o f , o r a c q u i r e d , w i t h o u t b a d f a i                                                           t h ,
          a   n   d       u n d e r  s u c h    c i r c u m s t a n c e s   t h a t E q u i t y  i n f e r s                                                      o r
          a   s   s   u m e s t h a t t h e b e n e f i c i a l i n t e r e s t i n s a i d e s t a t e                                                           i s
          n   o   t      t o g o w i t h t h e l e g a l t i t l e .                 T h e s e t r u s t s                                                      a r e
          s   o   m   e t i m e s c a l l e d p r e s u m p t i v e t r u s t s , b e c a u s e t h e                                                           l a w
          p   r   e   s u m e s t h e m t o b e i n t e n d e d b y t h e p a r t i e s f r o m                                                                 t h e
          n   a   t   u r e a n d c h a r a c t e r o f t h e i r t r a n s a c t i o n s .        T h e y a                                                    r e ,
          h   o   w   e v e r , g e n e r a l l y c a l l e d r e s u l t i n g t r u s t s , b e c a u s e                                                     t h e
          t   r   u   s t i s t h e r e s u l t w h i c h E q u i t y a t t a c h e s t o t h e p a r t                                                         i c -
          u   l   a   r t r a n s a c t i o n .        G i b s o n ' s S u i t s i n C h a n c e r y , §                                                        3 8 2
          (   6   t   h E d . 1 9 8 2 ) .

                               A    s       a       t o o l o f e q u i t y , t h e r e s u l t i n g t r u s t w i                                  l l          b   e
          d   e   c   r    e    e    d          w h e n n e c e s s a r y " t o p r e v e n t a f a i l u r e o f                                         j u     s   -
          t   i   c   e    .   "                 7 6 A m . J u r . 2 d T r u s t s § 1 9 6 ( 1 9 7 5 ) .   I n W e l                                    l s       v   .
          W   e   l   l    s   ,         5 5 6 S . W . 2 d 7 6 9 , 7 7 1 ( T e n n . A p p . 1 9 7 7 ) , t h i s                                       c o u      r   t
          s   t   a   t    e   d             t h a t s u c h " t r u s t s a r e j u d g e - c r e a t e d t r u s                                   t s          o   r
          d   o   c   t    r    i   n      e s w h i c h e n a b l e a c o u r t , w i t h o u t v i o l a t i n                                      g a         l   l
          r   u   l   e    s o           f l o g i c , t o r e a c h a n i n t e r e s t i n p r o p e r t y b e                                       l o n      g   -
          i   n   g      t o                o n e p e r s o n y e t t i t l e d i n a n d h e l d b y a n o t                                          h e r      .   "
          W   a   r   d e l l                 v . D a i l e y , 6 7 4 S . W . 2 d 2 9 3 , 2 9 5 ( T e n n . A p p .                                    1 9 8      3   )
          (   e   m   p h a s             i s i n o r i g i n a l ) .


          "   R   e s u l t i n g t r u s t s a r i                      s e :         1 . , W h e n         p r o p e r t y        i s c o n      v e     y e d      ,
          o   r      d e v i s e d , o n s o m e                          t r u      s t w h i c h          f a i l s i n            w h o l e       o    r    i      n
          p   a   r t ; 2 . , W h e n l a n d                          i s          c o n v e y e d       t o a s t r a            n g e r w       i t     h o u      t
          a   n   y     c o n s i d e r a t i o n ,                   a n d              w i t h o u t         a n y    u s e   ,        o r       t r     u s t      ,
          d   e   c l a r e d ; 3 . , W h e r e                       t h e            p r o p e r t y        i s p u r c h       a s e d a       n d        t h      e
          t   i   t l e t a k e n i n t h e n a                         m e        o f o n e p e         r s o n , b u t            t h e p u      r c     h a s      e
          p   r   i c e i s p a i d b y a n o                          t h e      r ; a n d 4 .           , W h e r e t            h e p u r       c h     a s e      r
          p   a   y s f o r t h e l a n d b u                         t t          a k e s t h e          t i t l e , i n             w h o l e       o   r i         n
          p   a   r t , i n t h e n a m e o f                             a n o      t h e r . "

          B r o w d e r v . H i t e , 6 0 2 S . W . 2 d 4 8 9 , 4 9 2 ( T e n n . A p p . 1 9 8 0 ) ,
          q u o t i n g G i b s o n ' s S u i t s i n C h a n c e r y ( 5 t h e d . ) , § § 9 7 6 - 9 7 7
          ( e m p h a s i s i n o r i g i n a l ) .




                                                                                       11
                A        r e s u l t i n g                                       t r u s t           m a y         b e      p r o v e d               b y       p a r o l           e v i d e n c e ;                      h o w e v e r ,

" a n y             o r a l                   s t a t e m e n t                                  p u r p o r t i n g               t o           c r e a t e               a      r e s u l t i n g                    t r u s t           i n

p r o p e r t y                          m u s t                        h a v e            b e e n           m a d e        p r i o r            t o          o r        c o n t e m p o r a n e o u s l y                             w i t h

t h e       t r a n s a c t i o n . "                                                      I n       r e          e s t a t e            o f          R o a r k ,              8 2 9        S . W . 2 d                6 8 8 ,           6 9 2

( T e n n .                  A p p .                       1 9 9 1 ) .                           P r o o f         o f       a      p a r o l                t r u s t            m u s t         m e e t              a           h i g h e r

s t a n d a r d                     t h a n                       a             m e r e          p r e p o n d e r a n c e                      o f          t h e        e v i d e n c e .                  T h e                 c o u r t s

h a v e      e n u n c i a t e d                                         t h i s             s t a n d a r d               a s     r e q u i r i n g                      p r o o f       " o f        t h e               c l e a r e s t

a n d       m o s t                    c o n v i n c i n g                                       c h a r a c t e r , "                   I d .           a t            6 9 3 ,        a n d         " b y             t h e           m o s t

c o n v i n c i n g                                    a n d            i r r e f r a g a b l e                          c h a r a c t e r . "                          W a r d e l l ,             6 7 4         S . W . 2 d              a t

2 9 5 .



                R o a c h                      h a s                  o f f e r e d                 n o       p r o o f          t e n d i n g                 t o        s h o w       t h a t ,           a t            t h e       t i m e

o f     t h e            t r a n s f e r s                                      o f     t h e        W i s e ,            H a r v e y            a n d         f i r s t          M c A n a l l y             p a r c e l s                t o

T T I ,         R e n f r o                             e v i n c e d                     a n y       i n t e n t            t o         s e t         u p          a     t r u s t       f o r        h e r               b e n e f i t .

R e g a r d i n g                             p a y m e n t ,                             s h e       s t i p u l a t e d                      t h a t          s h e          d i d        n o t       p r o v i d e                    a n y

p a y m e n t                 f o r                      t h e s e                    t r a c t s           o f      l a n d .                 I t       f o l l o w s              t h a t         h e r         r e s u l t i n g

t r u s t            t h e o r y                            i s           w i t h o u t                   m e r i t .



                I t           i s                  w e l l - e s t a b l i s h e d                                   t h a t        a          c o n s t r u c t i v e                   t r u s t


                a    r   i s     e       s              c o      n t     r
                                                                         a r y t o i n t e n t i o n a n d i n i n v i t u m [ a g a i n s t                                                                               a   n
                u    n   w i     l      l      i         n g        p     a
                                                                          r t y ] , a g a i n s t o n e w h o , b y f r a u d , a c t u a l                                                                                o   r
                c    o   n s     t       r     u         c t      i v      e
                                                                          , b y d u r e s s o r a b u s e o f c o n f i d e n c e ,                                                                                        b   y
                c    o   m m     i       s     s         i o      n         o
                                                                           f w r o n g , o r b y a n y f o r m o f u n c o n s c i o n a                                                                           b       l   e
                c    o   n d     u       c     t         ,        a r     t
                                                                          i f i c e , c o n c e a l m e n t , o r q u e s t i o n a b l e m e a                                                                    n       s   ,
                o    r       w     h      o                i n       a n y w a y a g a i n s t e q u i t y a n d g o o d c o n s c i e n                                                                           c       e   ,
                e    i   t h     e       r                h a      s o b t a i n e d o r h o l d s t h e l e g a l r i g h t t o p r                                                                               o       p   -
                e    r   t y           w       h        i c      h h e o u g h t n o t , i n e q u i t y a n d g o o d c o n s c i e n                                                                             c       e   ,
                h    o   l d             a         n     d        e n j o y .


                                                                                                                             12
C e n t r a l                    B u s          L i n e s            v .      H a m i l t o n            N a t .           B a n k ,           2 3 9          S . W . 2 d             5 8 3 ,            5 8 5

( T e n n . A p p . 1 9 5 1 ) ; S a n d e r s v . F o r c u m - L a n n o m , I n c . , 4 7 5 S . W . 2 d 1 7 2 ,

1 7 4      ( T e n n .                    1 9 7 2 ) .                  I n      I n t e r s p a r e x               L e d d i n              K G       v .          A l - H a d d a d ,                  8 5 2

S . W . 2 d                2 4 5         ( T e n n .           A p p .         1 9 9 2 ) ,         t h e        c o u r t           n o t e d :


                 T    e     n n    e  s s e e h a s i m p o s e d                          c o n s t r u c t i v e t r u s t s i n f o u r t                                        y p    e    s
                 o    f        c   a  s e s .       T h e y a r e :                              1 ) w h e r e a p e r s o n p r o c u r e s                                          t    h    e
                 l    e     g a    l      t i t l e t o p r o p e                          r t y i n v i o l a t i o n o f s o m e d                                                u t    y    ,
                 e    x     p r    e  s s o r i m p l i e d , t                             o t h e t r u e o w n e r ;         2 ) w h e r e                                         t    h    e
                 t    i     t l    e    t o p r o p e r t y i s o                         b t a i n e d b y f r a u d , d u r e s s o r o                                           t h    e    r
                 i    n     e q    u  i t a b l e m e a n s ;    3 )                           w h e r e a p e r s o n m a k e s u s e o f                                          s o    m    e
                 r    e     l a    t  i o n o f i n f l u e n c e                           o r c o n f i d e n c e t o o b t a i n t h e l                                         e g    a    l
                 t    i     t l    e    u p o n m o r e a d v a n t                        a g e o u s t e r m s t h a n c o u l d o t h e r                                        w i    s    e
                 h    a     v e        b e e n o b t a i n e d ;                              a n d 4 ) w h e r e a p e r s o n a c q u                                             i r     e    s
                 p    r      o p    e r t y w i t h n o t i c e                              t h a t a n o t h e r i s e n t i t l e d t o                                             i    t    s
                 b     e     n e    f i t s . G i b s o n ' s S                           u i t s i n C h a n c e r y § 3 8 3 ( 7                                                     e    d    .
                 1    9     8 8    ) .


I d .     a t              2 4 9 .



                R o a c h                h a s        n o t      a l l e g e d           t h a t        T T I      o r      R e n f r o             a c t e d          f r a u d u l e n t l y ,

i n     b a d         f a i t h                o r     i n     o t h e r         f a s h i o n          w h i c h          w o u l d          t r i g g e r            t h e        c o n s t r u c -

t i v e          t r u s t                 d o c t r i n e .                     S h e         r e l i e s           o n l y              u p o n          t h e        a l l e g e d                  o r a l

a g r e e m e n t ,                      w h i c h           o c c u r r e d ,           i f    a t      a l l ,          m o r e         t h a n      a      d e c a d e           a f t e r            t h e

t r a n s a c t i o n s .                               W e          c o n c u r         w i t h         t h e           t r i a l          c o u r t              t h a t         R o a c h             h a s

f a i l e d                t o         p r o v e         s u c h           c i r c u m s t a n c e s              a s       w o u l d          w a r r a n t             t h e         a p p l i c a -

t i o n         o f          a         c o n s t r u c t i v e                 t r u s t        i n      h e r          f a v o r .



                R o a c h                a r g u e d           a t         t r i a l      t h a t        T T I ' s          e j e c t m e n t                a c t i o n            w a s            t i m e -

b a r r e d                b y         t h e         t e n - y e a r            s t a t u t e           o f      l i m i t a t i o n s                     f o u n d         a t       T . C . A .           §

2 8 - 3 - 1 1 0 ( 3 ) .                                T h e           r i g h t         t o          m a i n t a i n               a n       e j e c t m e n t                    a c t i o n             i s


                                                                                                      13
p r o v i d e d                     a t                 T . C . A .                §           2 9 - 1 5 - 1 0 1              e t         s e q .                T h e           e j e c t m e n t                s t a t u t e

c o n t a i n s                     n o                 a p p l i c a b l e                          s t a t u t e            o f         l i m i t a t i o n s ,                     a n d          t h u s                R o a c h

a r g u e d            f o r                  t h e            a p p l i c a t i o n                       o f     T . C . A .             §      2 8 - 3 - 1 1 0 ( 3 ) ,                   w h i c h             s t a t e s :

" T h e       f o l l o w i n g                                 a c t i o n s                    s h a l l             b e    c o m m e n c e d                   w i t h i n          t e n          ( 1 0 )               y e a r s

a f t e r             t h e                   c a u s e              o f       a c t i o n                  a c c r u e d :                . . .          ( 3 )          A l l       o t h e r             c a s e s            n o t

e x p r e s s l y                             p r o v i d e d                  f o r . "                       T h e         t r i a l            c o u r t          f o u n d              t h e          f o l l o w i n g

r e g a r d i n g                     t h i s                   a r g u m e n t :


                                      B        o        n n i e        R o a c h       a s s e r t s      t h e     1 0     y e a r    s t a t                                                    u t e        o        f
             l    i    m   i    t     a        t        i o n s i n d e f e n s e o f t h e e j e c t m e n t a c t i o n                                                                       b r o      u g h        t
             a    g    a   i    n     s        t           h e r .        S h e w a s i n p o s s e s s i o n o f t h e p r o p                                                                 e r t      y   i        n
             q    u    e   s    t     i        o        n f o r o v e r 1 0 y e a r s b e f o r e t h i s s u i t                                                                                    b e   g a n        ;
             h    o    w   e    v     e        r        , h e r p o s s e s s i o n f o r m o s t o f t h a t t i m e w                                                                         a s        w i t        h
             t    h    e         p e               r     m i s s i o n o f t h e o w n e r .                  N o t u n t i l s h e h a                                                        d t         r e e        s
             c    u    t       o n                     t h e p r e m i s e s , m u c h l e s s t h a n 1 0 y e a r s b e f                                                                        o r e      t h        e
             e    j    e c      t m            e        n t       a c t i o n       w a s      a s s e r t e d ,      w a s     h e r    p e r                                                  m i s      s i v        e
             h    o    l d      i n            g            t r e a t e d a s e n d e d a n d e j e c t m e n t s o u g h t .                                                                          T   h u s        ,
             1    0      y      e a            r        s n o t h a v i n g e l a p s e d b e f o r e t h e c a u s e o f                                                                            a c   t i o        n
             a    r    o s      e ,                     t h e s t a t u t e o f l i m i t a t i o n s d i d n o t r u n ,                                                                        a n d       h e        r
             d    e    f e      n s            e              i s     n o t      g o o d .          A c c o r d i n g l y ,      t h e    c l a                                                    i m       f o        r
             e    j    e c      t m            e        n t i s m e r i t o r i o u s , a n d w i l l b e g r a n t e d .


              R e n f r o                              a n d         T T I              a r g u e          o n          a p p e a l             t h a t          t h e r e          s h o u l d                 n o t         b e       a

s t a t u t e              o f                 l i m i t a t i o n s                             f o r      e j e c t m e n t                   a c t i o n s ,             o r       i n      t h e            a l t e r n a -

t i v e ,          t h e                  l i m i t a t i o n s                                p e r i o d             s h o u l d             n o t       b e      s h o r t e r              t h a n            t h e             2 0 -

y e a r          p e r i o d                            n e c e s s a r y                      t o       e s t a b l i s h                a n          a d v e r s e             p o s s e s s i o n                    c l a i m .

S e e ,      e . g . ,                        P r e s t o n                  v .          S m i t h ,            2 9 3        S . W . 2 d               5 1 ,      5 3      ( T e n n .             A p p .             1 9 5 6 ) .

W e       n e e d              n o t                     d e c i d e                   t h i s           q u e s t i o n             i n          t h e          p r e s e n t              c a s e ,             b e c a u s e

a s s u m i n g                 a r g u e n d o                            t h a t              t h e       t e n - y e a r                s t a t u t e             o f         l i m i t a t i o n s                      f o u n d

a t   T . C . A .                         §             2 8 - 3 - 1 1 0 ( 3 )                        a p p l i e s ,              t h e          t r i a l          c o u r t          w a s          c o r r e c t                   i n

r e a s o n i n g                    t h a t                   i t     c o u l d                 n o t h a v e c o m m e n c e d                                r u n n i n g         u n t i l                R o a c h        w a s

r e q u e s t e d                    t o                 v a c a t e                   t h e         l a n d      a f t e r          R e n f r o                 d i s c o v e r e d                t h a t             t i m b e r

                                                                                                                             14
h a d       b e e n       c u t .                U n t i l             t h a t       p o i n t ,                R o a c h          w a s       l i v i n g                 i n      t h e            W i s e

r e s i d e n c e              a n d             m a i n t a i n i n g                      t h e              o t h e r           p a r c e l s                   w i t h           R e n f r o ' s

a c c e p t a n c e            a n d        p e r m i s s i o n .                        T h e      u n a u t h o r i z e d                  c u t t i n g              o f        t i m b e r           i s

t h e     e a r l i e s t               a c t i o n             t a k e n          b y       R o a c h             w h i c h        w o u l d          a r g u a b l y                   t r i g g e r

t h e     t e n - y e a r              l i m i t a t i o n s                    p e r i o d .



             R e n f r o         a n d          T T I          a r g u e        t h a t t h e c o u r t e r r e d i n                                      n o t       e s t a b l i s h i n g

a   r e s u l t i n g            o r       c o n s t r u c t i v e                       t r u s t         f o r      T T I ' s            b e n e f i t             i n         t h e         s e c o n d

M c A n a l l y          p a r c e l .                    R e g a r d i n g                 t h e         r e s u l t i n g                t r u s t           i s s u e ,               w e         n o t e

t h a t      t h e r e          w a s       a       f a c t u a l                c o n t r o v e r s y                 a t      t r i a l            o v e r           w h o         p a i d           f o r

t h i s      p a r c e l .               T h e          t r i a l          c o u r t         h e l d           t h a t        T T I ' s        p r o o f             f e l l         s h o r t           o f

t h e       " c l e a r          a n d           c o n v i n c i n g "                    s t a n d a r d                r e q u i r e d             t o           p r o v e             a n         o r a l

r e s u l t i n g             t r u s t           i n          t h e       f a c e          o f      a         w r i t t e n             d e e d       t o          t h e          c o n t r a r y .

T h e       t r i a l         c o u r t            a l s o             h e l d        t h a t            T T I        d i d         n o t          p r e s e n t                 s u f f i c i e n t

p r o o f         t o          e s t a b l i s h                       f r a u d            o n           R o a c h ' s              p a r t ,               p r e c l u d i n g                       t h e

a p p l i c a t i o n             o f       t h e          c o n s t r u c t i v e                   t r u s t             d o c t r i n e .



             R o a c h          t e s t i f i e d                   t h a t          s h e          p a i d          f o r         t h e       p r o p e r t y                    t a x e s            a n d

i n s u r a n c e         e x p e n s e s                 o n      t h e        s e c o n d M c A n a l l y p a r c e l .                                     A l t h o u g h                  i t     w a s

s t i p u l a t e d             t h a t           R e n f r o              p a i d           t h e s e             e x p e n s e s            o n          t h e            o t h e r            t h r e e

p a r c e l s ,         h e      d i d          n o t          s p e c i f i c a l l y                   t e s t i f y          r e g a r d i n g                  p a y m e n t               o n     t h e

s e c o n d      M c A n a l l y                p a r c e l .                  T h e t r i a l c o u r t n o t e d t h a t                                         a l t h o u g h               R o a c h

t o l d       R e n f r o           t h e          d e e d             w a s       l o s t ,             h e       t o o k         n o      a c t i o n               t o         a c q u i r e            a

r e p l a c e m e n t             d e e d ,              o r       t o         i n q u i r e             a b o u t         t h e         s t a t e           o f       t i t l e               t o     t h e

s e c o n d      M c A n a l l y                p a r c e l ,             f o r      o v e r         2 7         y e a r s .             G i v e n         t h e s e             f a c t s ,           t h e

                                                                                                  15
e v i d e n c e               d o e s            n o t      p r e p o n d e r a t e                           a g a i n s t                  t h e         t r i a l            c o u r t ' s                    r e f u s a l

t o     h o l d          a         r e s u l t i n g               o r          c o n s t r u c t i v e                          t r u s t               a r o s e         i n         f a v o r                 o f       T T I .



             A          t e n a n t                i n       c o m m o n ,                     s u c h              a s           R e n f r o ,                  c a n n o t                  m a i n t a i n                     a n

e j e c t m e n t                  a c t i o n             " i n          t h e          a b s e n c e                    o f          a     s h o w i n g               t h a t                  h e         h a s        b e e n

o u s t e d             f r o m               p o s s e s s i o n                       o r            h i s           r i g h t                   t o          p a r t i c i p a t e                             i n           t h e

e n j o y m e n t                  o f       t h e         p r o p e r t y                h a s              b e e n            d e n i e d . "                    G a r l a n d                        v .      H o l s t o n

O i l     C o . ,             3 8 6          S . W . 2 d            9 1 4 ,             9 1 5           ( T e n n .                   A p p .         1 9 6 4 ) .                 S u c h                 a      s h o w i n g

w a s     n o t          m a d e           i n          t h i s          c a s e ;             i t       h a s            n o t            b e e n         s u g g e s t e d                      t h a t              R e n f r o

t r i e d        t o         " p a r t i c i p a t e                      i n     t h e          e n j o y m e n t                         o f h i s p r o p e r t y " u n t i l t h i s

l i t i g a t i o n                      e n s u e d .                     A s          t h e                t r i a l                c o u r t                h e l d ,              R e n f r o                      c a n n o t

m a i n t a i n              a n         a c t i o n         t o         e j e c t R o a c h f r o m t h e s e c o n d                                                     M c A n a l l y                       p a r c e l .



             F i n a l l y ,                     T T I      a r g u e s                 t h a t              i t      i s         e n t i t l e d                  t o      a         g r e a t e r                     a m o u n t

o f     d a m a g e s                f o r         t h e      t i m b e r                t h a n              t h e         $ 4 , 2 0 1 . 7 8                    a w a r d e d                    b y         t h e       t r i a l

c o u r t .                  R e n f r o             a s s e r t s               t h e           a p p l i c a b i l i t y                               o f      T . C . A .                 §          4 3 - 2 8 - 3 1 2 ,

w h i c h          s t a t e s                    i n        p e r t i n e n t                         p a r t ,                  " [ c ] i v i l                   l i a b i l i t y                            f o r           t h e

n e g l i g e n t                  c u t t i n g            o f          t i m b e r             f r o m            t h e             p r o p e r t y              o f          a n o t h e r                    i s      i n      a n

a m o u n t            d o u b l e                t h a t          o f          t h e          c u r r e n t                    m a r k e t                v a l u e            o f       t h e                 t i m b e r . "

" ( b )          C i v i l                l i a b i l i t y                     f o r           k n o w i n g l y                          a n d           i n t e n t i o n a l l y                               c u t t i n g

t i m b e r            f r o m           t h e       p r o p e r t y               o f          a n o t h e r                   i s        i n       a n       a m o u n t             t r e b l e                 t h a t         o f

t h e       c u r r e n t                 m a r k e t             v a l u e              o f          t h e           t i m b e r . "                           R e g a r d i n g                        t h e          t i m b e r

c u t     f r o m             t h e          H a r v e y           p a r c e l ,                     t h e         t r i a l               c o u r t            f o u n d             t h e             f o l l o w i n g :


                           T h e e v i d e n c e i s o v e r w h e l m i n g t h a t M r . R e n f r o                                                                                                           h a s
                 p e r m i t t e d M r s . R o a c h t o l i v e o n t h e p r o p e r t y i n                                                                                                                   t h e

                                                                                                               16
               h       o       m        e                     f o r                      m a n y , m a n y y e a r s , a n                              d       i t w a s f a i r f o r                             M r .
               M       a       r        t         i        n t              o               a s s u m e h e r t o b e t h e                                 o w n e r , o r a t l e a s t                           t h e
               p       e       r        s          o        n w                  i     t h t h e r i g h t t o c o n t r                                  a c t t h e r e m o v a l o f                             t h e
               t       i       m        b         e        r .                             T h e r e i s n o e v i d e n c e                             t h a t a t i m b e r c u t t e r                             i s
               s       u       b        j         e        c t                  t     o a n y p r a c t i c e i n t h a                                   t t r a d e o r i n d u s t r y                              t o
               h       a       v        e                    t i t              l     e t o r e a l e s t a t e c h e c                                    k e d w h e n e v e r t i m b e r                           i s
               t       a       k         e         n            o f              f     .         T h e r e w a s n o t h i n g                             t o a l e r t M r . M a r t i n                             h e
               s       h       o        u         l        d d              o             t h i s , a n d h e c e r t a i n l                           y a c t e d r e a s o n a b l y .                              W e
               f       i       n        d                  h e              w        a s g u i l t y o f n o f a u l t                                    i n t a k i n g t h e t i m b e r                          .

                                                                                                             *                  *                *                       *

           [       R       e       n f r                    o ]                 l e f t             h e r      i n p o s s e s s i o n o f                       t h e         p r o p e r t y , a n d s h e
           r       a       n          s o                     m e                   c a t t       l e o       n t h e p r o p e r t y ,                         a n d            t r e a t e d i t a s i f
           n       o       t         h e                    r       o             w n ,         a s p        r o p e r t y s h e w a s                        a b l e             t o c o n t r o l .  S h e
           m       a       d       e i                        m p       r          o v e m       e n t s          t o t h e h o u s e ,                      s h e           p a i d t a x e s o n t h e
           [       s       e       c o n                    d       M             c A n a       l l y ]          p a r c e l , a n d w e                      u n d e         r s t a n d t h e [ W i s e ,
           H       a       r       v e y                        a       n          d f i           r s t       M c A n a l l y ] p a r c e                   l [ s ]            w e r e p a i d b y M r .
           R       e       n       f r o                    ' s                  c o m p       a n i e      s .

                                                       U    n d      e r               t h o s e          c i r c u m s t a n c e s , u n t i l s h e w a s t o l d t                                               h   a   t
           t       i       m       b         e         r      c     o u l              d n o t            b e r e m o v e d , w e t h i n k s h e a c t e d r e a s                                                 o   n   -
           a       b       l       y                   a    n d         d i              d n o t           a c t t o r t i o u s l y o r i n v i o l a t i o n o f                                                  a   n   y
           u       n       d       e         r         s    t a      n d i              n g       b   e t w e e n       t h e    p a r t i e s .    T i m b e r r e m o                                             v   a   l
           s       t       o       p         p         e    d         a s                 s o o n        a s M r . R e n f r o m a d e c o m p l a i n t .        I f                                               s   h   e
           c       o       n       t         i         n    u e      d t               o h a v         e t i m b e r r e m o v e d t h e r e a f t e r , t h e n h e                                                    o   r
           [       T       T       I         ]              w o      u l d                  b e e       n t i t l e d t o r e c o v e r .

                                                                                                             *                  *                *                       *

           M       r       s . R o a c h w                                                       a s l e f t       i n     c h a               r g e            o f t h e p               r e m i s e s             a   n   d
           c       e       r t a i n l y a c t                                                 e d w i t h i n r e a s o n                 .                S h e w a s o n l           y a t t e m p             t i   n   g
           t       o         c l e a r l a n d                                                    w h e r e t h e p i n e s                     w e      r e t o i m p r o v             e t h a t a              r e   a   ,
           a       n       d t h e e v i d                                                       e n c e , s u c h a s                         t h      e r e      i s  i n               t h e m a t             t e   r   ,
           i       n       d i c a t e d t h e                                                     h a r d w o o d s h o u l d                   h a       v e b e e n r e m o            v e d , a n d             t   h   e
           p       r       o c e e d s f r o m                                                       t h e s a l e a s w e                         h   a v e a l r e a d y                 r u l e d g        o         t   o
           T       T       I , s i n c e T T                                                    I o w n e d t h e p a r c                       e l      .


           W e                         c o n c u r                                    w i t h          t h e s e         f i n d i n g s               o f          t h e       t r i a l      c o u r t            a n d             f i n d

t h a t    t h e                                 e v i d e n c e                               d o e s           n o t    p r e p o n d e r a t e                        o t h e r w i s e .          T h e         e v i d e n c e

d o s     n o t                         s u p p o r t                                    a       f i n d i n g            o f       e i t h e r              a       n e g l i g e n t          o r     i n t e n t i o n a l

c u t t i n g                          o f                   t i m b e r ,                         b u t         o n     t h e      o t h e r               h a n d ,          d e m o n s t r a t e s              t h a t             t h e

c u t t i n g                      w a s                       d o n e                   i n       g o o d         f a i t h .         R o a c h                 w a s       a l l o w e d     t o    l i v e d                 o n     t h e


                                                                                                                                    17
l a n d       a n d            w a s            c l o t h e d                w i t h       a p p a r e n t                  a u t h o r i t y                  t o      c o n t r a c t              t o      s e l l

t h e      t i m b e r .                    U n d e r            t h e         c i r c u m s t a n c e s                       o f         t h i s         c a s e ,          e q u i t y         r e q u i r e s

t h a t      T T I            b e         a w a r d e d                t h e      a m o u n t             t o          w h i c h           R o a c h          w a s      t o      r e c e i v e            u n d e r

t h e       c o n t r a c t                     w i t h              M a r t i n .                    T h e           t r i a l        c o u r t              a w a r d e d              T T I       R o a c h ' s

h a l f      o f         t h e            f a i r         m a r k e t             v a l u e             o f      t h e         h a r d w o o d               t i m b e r ,              a m o u n t i n g         t o

$ 4 , 2 0 1 . 7 8 .



              U n d e r               t h e             c o n t r a c t                 w i t h          M a r t i n ,               R o a c h             w a s        t o       r e c e i v e            $ 8 . 0 0

p e r      c o r d            f o r          t h e         p i n e             t i m b e r .                  T h e       c o u r t ,              h o w e v e r ,              d i d       n o t      m a k e      a

d e t e r m i n a t i o n                         a s          t o       t h e          a m o u n t              w h i c h           R o a c h             s h o u l d            h a v e          r e c e i v e d

u n d e r          t h e        c o n t r a c t                      f o r      p i n e          t i m b e r             a c t u a l l y              t a k e n           b y      M a r t i n .              T h i s

a m o u n t             i s          n o t          r e v e a l e d                 b y          t h e           r e c o r d .                     W e ,        t h e r e f o r e ,                 d e e m       i t

n e c e s s a r y                   t o         r e m a n d             t h e       c a s e             t o       t h e         t r i a l            c o u r t          f o r       a       d e t e r m i n a -

t i o n           o f         t h e          a m o u n t                p a i d           a n d / o r                  p a y a b l e               f r o m           M a r t i n          t o       R o a c h .

T h a t       a m o u n t                 i s       r e c o v e r a b l e                       b y      T T I .               H e n c e ,            t h e          t r i a l          c o u r t      s h o u l d

a s c e r t a i n                    t h e          a m o u n t                 a n d           t h e          p a r t y             o r       p a r t i e s                  a g a i n s t           w h o m       a

j u d g m e n t               s h o u l d                b e          e n t e r e d             i n       f a v o r            o f         T T I       f o r          t h a t      a m o u n t .



              T h e           t r i a l             c o u r t ' s               j u d g m e n t                 i s      i n      a l l        o t h e r             r e s p e c t s             a f f i r m e d .

I n       o u r         d i s c r e t i o n ,                          c o s t s          o n          a p p e a l             a r e         a s s e s s e d                  e q u a l l y          b e t w e e n

t h e       p a r t i e s .




                                                                                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                                             D o n T . M c M u r r a y , J u d g e


                                                                                                              18
C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                            19
                                                     I N     T H E      C O U R T O F A P P E A L S
                                                                     A T K N O X V I L L E




B O N N I E     R O A C H ,                                                   )          K N O X     C H A N C E R Y
                                                                              )          C . A .     N O . 0 3 A 0 1 - 9 7 1 1 - C H - 0 0 5 1 7
                                                                              )
                  P l a i n t i f f - A p p e l l a n t                       )
                                                                              )
v s .                                                                         )
                                                                              )          H O N . F R E D E R I C K        D .   M c D O N A L D
                                                                              )          C H A N C E L L O R
                                                                              )
J A M E S V . R E N F R O                a n d                                )
T T I , I N C . ,                                                             )
                                                                              )
                      D e f e n d a n t - A p p e l l e e                     )


  a n d


T T I ,     I n c . ,                                                         )
                                                                              )
                         P l a i n t i f f                                    )
                                                                              )
                                                                              )
v s .                                                                         )
                                                                              )
                                                                              )
                                                                              )
D O Y L E     M A R T I N ,                                                   )      A F F I R M E D I N P A R T A N D               R E M A N D E D
                                                                              )      W I T H I N S T R U C T I O N S
                         D e f e n d a n t                                    )



                                                                           J U D G M E N T


            T h i s       a p p e a l         c a m e      o n       t o     b e    h e a r d      u p o n    t h e    r e c o r d       f r o m       t h e

C h a n c e r y         C o u r t       o f      K n o x         C o u n t y ,     b r i e f s     a n d     a r g u m e n t    o f       c o u n s e l .
U p o n       c o n s i d e r a t i o n                t h e r e o f ,               t h i s          C o u r t        i s       o f         o p i n i o n      t h a t       t h e r e

w a s      e r r o r         i n     t h e      t r i a l          c o u r t .

              W e      r e m a n d       t h e         c a s e       t o         t h e      t r i a l         c o u r t       f o r           a    d e t e r m i n a t i o n        o f

t h e      a m o u n t        p a i d        a n d / o r          p a y a b l e            f r o m       M a r t i n         t o           R o a c h .       T h a t        a m o u n t

i s     r e c o v e r a b l e           b y       T T I ,         h e n c e ,            t h e       t r i a l       c o u r t             s h o u l d   a s c e r t a i n        t h e

a m o u n t         a n d      t h e     p a r t y          o r     p a r t i e s                a g a i n s t         w h o m         a      j u d g m e n t       s h o u l d     b e

e n t e r e d          i n     f a v o r         o f     T T I       f o r         t h a t           a m o u n t .

              T h e      t r i a l      c o u r t ' s             j u d g m e n t            i s       i n     a l l      o t h e r           r e s p e c t s       a f f i r m e d .

I n       o u r       d i s c r e t i o n ,             c o s t s          o n       a p p e a l             a r e      a s s e s s e d             e q u a l l y         b e t w e e n

t h e      p a r t i e s .



                                                                                                         P E R       C U R I A M




                                                                                                 2